Judgment, so far as appealed from, affirmed; with costs. All concurred, except McLennan, P. J., and Lambert, J., who dissented upon the ground that the entire structure between the two stone abutments constitutes a bridge within the meaning of the statute.*

See Railroad Law (Gen. Laws, chap. 39; Laws of 1890, chap. 565), § 64, added by Laws of 1897, chap. 754, as amd. by Laws of 1902, chap. 140; since amd. by Laws of 1909, chap. 153; now Railroad Law (Consol. Laws, chap. 49; Laws of 1910, chap. 481), §93.— [Rep.